Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1,9,13 and their respective dependents is/are allowed.
The prior art fails to disclose forming a radio frame from the preamble information, the pilot information and the data information, and sending the radio frame, wherein determining the pilot resource according to the preamble resource and the user equipment identifier comprises:
                                    
                                        
                                            
                                                I
                                            
                                            
                                                D
                                                M
                                                R
                                                S
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            
                                                                                I
                                                                            
                                                                            
                                                                                p
                                                                                r
                                                                                e
                                                                                a
                                                                                m
                                                                                b
                                                                                l
                                                                                e
                                                                            
                                                                        
                                                                    
                                                                    
                                                                        
                                                                            
                                                                                n
                                                                            
                                                                            
                                                                                p
                                                                                2
                                                                                d
                                                                            
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            
                                                                                I
                                                                                D
                                                                            
                                                                            
                                                                                u
                                                                                e
                                                                            
                                                                        
                                                                    
                                                                
                                                            
                                                            
                                                                m
                                                                o
                                                                d
                                                                 
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        i
                                                                        d
                                                                        2
                                                                        d
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                m
                                                o
                                                d
                                                 
                                                
                                                    
                                                        I
                                                    
                                                    
                                                        D
                                                        M
                                                        R
                                                        S
                                                    
                                                    
                                                        m
                                                        a
                                                        x
                                                    
                                                
                                            
                                        
                                    
                                


wherein IDMRS is an index of the pilot resource, Ipreamble is an index of the preamble resource, np2d is determined according to a number of preamble resources and a number of pilot resources, IDue is the user equipment identifier, nid2d is an offset of the pilot resource,                         
                            
                                
                                    I
                                
                                
                                    D
                                    M
                                    R
                                    S
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     is a maximum value of IDMRS,                         
                            
                                
                                     
                                     
                                
                            
                        
                     represents rounding down, and mod represents modulo operation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/           Primary Examiner, Art Unit 2411